DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites “the second recess” however this limitation is unclear to the Examiner as to what second recess is being referred back to. For examination purposes, the phrase “the second recess” will be treated as “a second recess”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0348666 (Tanaka hereinafter).
Regarding claim 1, Tanaka teaches a piezoelectric blower (Figures 1 and 10a) that discloses a housing (Figure 10a, made of 217/218/241 per ¶ 130 and 135) including: a first main plate (Plate 241), a second main plate having a first main surface opposing a first main surface of the first main plate (Horizontal plate portion of 217 also disclosed at 218), a side plate that connects the first main plate and the second main plate (Vertical side portion of 217), and a pump chamber defined by the first main plate, the second main plate, and the side plate (Chamber 231); a driver on either the first main surface or a second main surface of the first main plate to bend and vibrate the first main plate (Driver 42 per ¶ 130); a first hole that extends through the first main plate from the first main surface to the second main surface, or extends through the second main plate from the first main surface to the second main surface (First hole 262 through 241); and a first recess in at least one of the first main surface of the first main plate facing the pump chamber between a center and a circumference, and the first main surface of the second main plate facing the pump chamber between a center and a circumference (Under the broadest reasonable interpretation the recess of 214 within the second plate of 218/217).
Regarding claim 3, Tanaka’s teachings are described above in claim 1 where Tanaka further discloses that the first recess is in the first main surface of the first main plate between the driver and the circumference or in the first main surface of the second main plate between the driver and the circumference (Recess 214 is within the equivalent first main surface of the first main plate).
Regarding claim 4, Tanaka’s teachings are described above in claim 1 where Tanaka further discloses bending vibrations of the first main plate have a node of vibrations at a portion between the center and the circumference (Nodes F1 and F2), and wherein the first recess is between the node of vibrations and the circumference when the first main plate or the second main plate is viewed in a plan from the main surface of the first main plate to the main surface of the second main plate (Evident from Figure 10a).
Regarding claim 5, Tanaka’s teachings are described above in claim 1 where Tanaka further discloses bending vibrations of the first main plate have an antinode of vibrations between the node of vibrations and the circumference (Unlabeled antinodes at the peaks/throughs shown in Figure 10a), wherein the first recess overlaps the adjacent antinode of vibrations when the first main plate or the second main plate is viewed in a plan from the main surface of the first main plate to the main surface of the second main plate (Evident from Figure 10a).
Regarding claim 6, Tanaka’s teachings are described above in claim 1 where Tanaka further discloses that the first hole overlaps the first recess when viewed in a plan from the main surface of the first main plate to the main surface of the second main plate (The first hole 262 and first recess 214 are in alignment as shown in Figure 10a).
Regarding claim 7, Tanaka’s teachings are described above in claim 6 where Tanaka further discloses that the first hole is in the main surface of the first main plate or the second main plate facing the first recess (First hole 262 is the main surface of the first plate).
Regarding claim 8, Tanaka’s teachings are described above in claim 1 where Tanaka further discloses that the first recess is in the second main plate (214 in the horizontal portion of 217/218).
Regarding claim 9, Tanaka’s teachings are described above in claim 1 where Tanaka further discloses that the first recess has an annular form in the first main plate or the second main plate when viewed in a plan from the main surface of the first main plate to the main surface of the second main plate (Figure 7 shows the recesses at 214 being in an annular shape).
Regarding claim 10, Tanaka’s teachings are described above in claim 1 where Tanaka further discloses that the first recess is a full circle in the first main plate or the second main plate (Figure 7 shows the recesses being in a shape that is seen as a full circle). 
Regarding claim 11, Tanaka’s teachings are described above in claim 1 where Tanaka further discloses a second recess is in the first main plate or the second main plate at a position corresponding to a center of the pump chamber (Recess 225 in the second main plate).
Regarding claim 12, Tanaka’s teachings are described above in claim 1 where Tanaka further discloses a second recess overlaps the first hole in a plan view (Second recess 225 overlapped with 224).
Regarding claim 13, Tanaka’s teachings are described above in claim 1 where Tanaka further discloses that the main surfaces of the first main plate and the main surfaces the second main plate are circular (Evident from Figure 1). 
Regarding claim 18, Tanaka’s teachings are described above in claim 3 where Tanaka further discloses that the first hole overlaps the first recess when viewed in a plan from the main surface of the first main plate to the main surface of the second main plate (The first hole 262 and first recess 214 are in alignment as shown in Figure 10a).
Regarding claim 19, Tanaka’s teachings are described above in claim 4 where Tanaka further discloses that the first hole overlaps the first recess when viewed in a plan from the main surface of the first main plate to the main surface of the second main plate (The first hole 262 and first recess 214 are in alignment as shown in Figure 10a).
Regarding claim 20, Tanaka’s teachings are described above in claim 5 where Tanaka further discloses that the first hole overlaps the first recess when viewed in a plan from the main surface of the first main plate to the main surface of the second main plate (The first hole 262 and first recess 214 are in alignment as shown in Figure 10a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0348666 (Tanaka) in view of US 2014/0017093 (Locke hereinafter).
Regarding claim 2, Tanaka’s teachings are described above in claim 1 where Tanaka further discloses a second hole that extends through the first main plate or the second main plate from the first main surface to the second main surface (Second ole 224 in the second plate). 
Tanaka is silent with respect to a valve at the first hole.
However, Locke teaches a piezoelectric pump that discloses a valve on the inlet port (Valve 32 per ¶ 52 and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet of Tanaka with the inlet valve of Locke to further ensure the fluid is moved in the proper direction. 
Regarding claim 15, Tanaka’s teachings are described above in claim 2 where Tanaka further discloses that the first recess is in the first main surface of the first main plate between the driver and the circumference or in the first main surface of the second main plate between the driver and the circumference (Recess 214 is within the equivalent first main surface of the first main plate).
Regarding claim 16, Tanaka’s teachings are described above in claim 2 where Tanaka further discloses bending vibrations of the first main plate have a node of vibrations at a portion between the center and the circumference (Nodes F1 and F2), and wherein the first recess is between the node of vibrations and the circumference when the first main plate or the second main plate is viewed in a plan from the main surface of the first main plate to the main surface of the second main plate (Evident from Figure 10a).
Regarding claim 17, Tanaka’s teachings are described above in claim 2 where Tanaka further discloses that the first hole overlaps the first recess when viewed in a plan from the main surface of the first main plate to the main surface of the second main plate (The first hole 262 and first recess 214 are in alignment as shown in Figure 10a).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0040904 (Nitta hereinafter) in view of US 2016/0348666 (Tanaka).
Regarding claim 14, Nitta teaches a piezoelectric pump used in a medical device (Pump 24 with ¶ 2 and 7) but is silent with respect to the structure of claim 1.
However, Tanaka teaches the structure of claim 1 (Please refer to the rejection of claim 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the piezoelectric pump of Nitta with the piezoelectric pump of Tanaka to increaser the discharge pressure and flow rate per the teachings of ¶ 53-54 of Tanaka. Furthermore, the use of a simple substitution would provide the well-known and predictable result of moving the targeted fluid through the pump inlet to the pump outlet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746